Los hechos están expresados en la opinión.
El registrador recurrido Sr. Miguel Planellas, compa-reció en nombre propio.
El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
A Pedro Pablo Arroyo y Segarra, por falta del pago de las contribuciones, se le había rematado un pedazo de terreno ra-dicado en Peñuelas. No habiéndose redimido prestamente la finca pasó a ser nominalmente de la propiedad ele El Pueblo de Puerto Pico, inscribiéndose en el registro de la propiedad a nombre de este cuerpo político. Arroyo y su esposa fallecie-ron y sus herederos, luego que fueron así declarados por una coi te competente, cedieron, traspasaron y renunciaron su de-recho a redimir la ameritada finca a favor.de Rito Maído-nado y Toro, recurrente en este caso.
Este último compareció ante el Tesorero de Puerto Rico' con los documentos creditivos de su derecho a redimir y pagó a dicho funcionario el importe de las contribuciones vencidas y en su consecuencia el Tesorero ele Puerto Rico expidió el correspondiente certificado de redención. Este certificado le fué presentado al Registrador de Ponce, quien canceló la ins-cripción a favor de El Pueblo de Puerto Rico, pero se negó a inscribir la finca a- nombre de Rito Maldonado basándose en que el certificado expedido ]Dor el Tesorero de Puerto Rico no es título ele transmisión de dominio.
El recurrente sostiene que habiendo pagado las contri-buciones, que habiendo probado su condición de cesionario y que habiendo llevado al registro con el certificado del Tesorero los documentos públicos justificativos de la cesión, que tiene derecho a que se inscriba la finca a su favor sin que tenga que pagar derechos adicionales ni presentar los documentos acom-pañados para la inscripción que interesaba.
Es indiscutible que las escrituras acompañadas eran do-cumentos públicos y que el registrador hubiera estado obli-gado a calificarlos si se hubieran formalmente presentado para su inscripción. El registrador, no obstante, insiste en que al hacer la cancelación de la inscripción hecha a favor de El Pueblo de Puerto Rico cumplió con. todo lo que la léy le *840exigía y de que el recurrente no tiene derecho a una inscripción a su favor a menos que presente en forma los documentos y satisfaga los derechos correspondientes.
La cuestión a resolver no es clara, pero creemos que el re-gistrador tiene razón. La ley aplicable reza como sigue:
“Artículo 1. — Que a los anteriores dueños de cualquier propie-dad inmueble que se' hubiere vendido por falta de pago de contri-buciones y hubiere sido adquirida bajo subasta por El Pueblo de Puerto Rico, después del Io. de julio de 1901 y con- anterioridad al primero de julio de 1914, y que estuviere actualmente en posesión de El Pueblo de Puerto Rico o a los herederos legítimos de dichos anteriores dueños o cesionarios o a cualquiera persona que tuviere interés alguno en la misma, se les concede por la presente el derecho de redimir dicha propiedad dentro de un año contado desde la' fe-cha en que principia a regir esta Ley, mediante el pago a El Pueblo de Puerto Rico del precio por el cual fué subastada dicha propiedad inmueble, e intereses desde la fecha de la subasta en que fué rema-tada, a razón del cuatro y medio por ciento anual.
.“Artículo 2. — Cuando la propiedad que va a ser redimida se hallare inscrita a nombre de El Pueblo de Puerto Rico, el Teso-rero de Puerto Rico notificará al registrador de la propiedad en cuya oficina estuviere inscrita dicha propiedad, y el registrador, mediante el pago de un derecho de un dólar por la persona que redimiere, hará constar en el certificado de compra por El Pueblo de Puerto Rico el hecho de la antedicha redención y que la propiedad de ese modo redimida responderá de todos los gravámenes y reclamaciones legales contra ella, fuera de los gravámenes por concepto de contribución en virtud de los cuales fué vendida, en la misma ex-tensión y del mismo modo como si la mencionada propiedad no hu-biere sido vendida para el pago de contribuciones.” Ley de 11 de marzo de 1915, No. 20.
Nada hay de un modo específico en esta Ley que ordene al registrador a traspasar el título del dueño primitivo al que le haya comprado la finca o sus derechos y acciones, inclusive el derecho de redimir, como en el' presente caso. Solamente se le exige al registrador el anotar en el “certificado de com-pra expedídole por El Pueblo de Puerto Pico el hecho de la redención.” No se le ordena que verifique la inscripción a *841favor del que le haya comprado al primitivo dueño de la pro-piedad.
La cancelación qne verifique el registrador deja la finca inscrita a nombre de su primitivo dueño y ■ cualquiera que alegue título directamente o por conducto de él tiene que pro-bar su pretensión del mismo modo que cualquier otro com-prador. Sólo pueden quedar protegidos los terceros cuando el registrador, de conformidad con lo que preceptúa el ar-tículo 18 de la Ley Hipotecaria, califique los traspasos hechos por los legítimos dueños en favor de aquellos que pretendan la inscripción. El registrador en este caso, de acuerdo con la ley, está obligado a hacer constar el hecho de la redención en el certificado de compra expedido por el Tesorero, mediante el pago de un dólar de derechos. Esta cancelación muy bien puede el registrador hacerla puesto que el Tesorero es el me-jor juez de si tiene o no aún El Pueblo de Puerto Pico reclama-ción alguna sobre la propiedad.
El primitivo dueño de la finca, o los terceros que aleguen ser sus derecho-habientes, tienen derecho a ser protegidos. El Tesorero no tiene obligación alguna de calificar con escru-puloso cuidado la validez de un presunto traspaso. Le basta que se le paguen las contribuciones. El título de El Pueblo de Puerto Rico es fácilmente susceptible de redención, y el derecho de redención en la mayoría de los casos equivale a un título de propiedad. Los traspasos de este derecho prácti-camente son tan importantes como el traspaso directo de una propiedad y el espíritu de la Ley Hipotecaria exige que se les sujete al mismo examen minucioso. Técnicamente no llegó a ponerse nunca en movimiento la maquinaria para la cali-ficación de los documentos públicos que se acompañaron con el certificado de redención, que lo es la presentación en forma de dichos documentos junto con el pago de los derechos corres-pondientes.
■ La nota del registrador- debe ser confirmada.

Confirmada la nota recurrida.

*842Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Ál-drey no intervinieron.